Citation Nr: 0703820	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel






INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2002 rating action that denied service 
connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) in April 2002, and the RO issued a 
statement of the case (SOC) in February 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2003.

In a February 2003 statement as well as his March 2003 
substantive appeal, the veteran requested a Board hearing at 
the RO (Travel Board hearing).  By letter of early October 
2003, the RO notified the veteran and his then representative 
of a Travel Board hearing that had been scheduled for a date 
in late October.  However, in a subsequent October 2003 
statement, the veteran's representative notified the RO that 
the veteran had cancelled his Board hearing request.

In April 2004, the Board remanded the matter on appeal to the 
RO for further development of the evidence and for due 
process development. After completing some of the requested 
action, the RO continued the denial of service connection for 
PTSD (as reflected in the July 2005 supplemental SOC (SSOC)), 
and returned the case to the Board for further appellate 
consideration.

In a September 2005 decision, the Board denied service 
connection for PTSD.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2006 Order, the Court granted a joint 
motion to vacate and remand (filed by representatives for 
both parties), and returned the matter to the Board for 
compliance with the instructions in the joint motion.

At the time of the decision on appeal, and throughout much of 
the pendency of this appeal, the appellant was represented by 
veteran's service organization.  However, as of September 
2006, the veteran is now represented by a private attorney; 
the veteran recognizes the change in representation.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant when 
further action, on his part, is required.


REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted, even though such action will, 
regrettably, further delay an appellate decision.

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).

The veteran's alleged in-service stressful experiences 
involve two combat flights that he allegedly participated in 
June and August 1971; he has asserted that he felt distressed 
and that his life was in danger for having witnessed what he 
felt were unauthorized combat missions.  Specific to the 
matter of service connection for PTSD, in the August 2006 
joint motion, the parties indicated, in part, that the 
appellant's complete records should be obtained and that a 
stressor determination should be made based upon a complete 
review of the record.

The veteran's corrected DD Form 214, and available service 
personnel and administrative records currently associated 
with the claims file reflect that his military occupational 
specialty was aircraft mechanic.  These records document that 
he received the Vietnam Service Medal for operational 
deployment to Thailand from May 31 to August 4, 1971.  His 
Airman Military Record verifies that he flew 1 combat mission 
at sea for 4.3 hours aboard a KC-135A aircraft in June 1971.  
Another service personnel record clearly shows that an 
aircraft commander verified that the veteran qualified for 
special pay for unspecified duty subject to hostile fire on 
August 3, 1971.

In a September 2004 lay statement, a former service comrade 
stated that, while in service, the veteran related to him 
that he feared for his life as a result of his military 
experience in Thailand in 1971, even though the veteran 
provided no details of the reasons for his fear at the time.

The Board finds that, collectively, the aforementioned lay 
and objective evidence tends to corroborate the veteran's 
assertions of participation in two combat flights during 
service, in 1971, and that these events were apparently 
stressful to him.  While the Board notes that the evidence 
does not specifically establish that the flights were 
unauthorized, or the actual level of any fear experienced by 
the veteran in connection with the flights, requiring 
corroboration of every detail defines "corroboration" far too 
narrowly.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Inasmuch as the Board has determined that credible evidence 
corroborates the occurrence of in-service stressors, the 
question remains as to whether the remaining criteria for 
PTSD are met-namely, diagnosis and symptoms associated the 
corroborated stressors, or whether, given the 
characterization of the claim, the record presents a basis to 
establish service connection for acquired psychiatric 
disability other than PTSD.  

The record reflects that, post service, the veteran was 
hospitalized at a VA medical facility in April and May 1984 
after a suicide attempt; the final diagnosis was 
schizophreniform disorder.  Additional private treatment 
records show regular treatment and evaluation of the veteran 
from 1984 to 1994 for psychiatric disorders variously 
diagnosed as mixed bipolar disorder, dysthymic disorder, 
avoidant/paranoid/Schizoid personality disorder, and 
recurrent major depression with psychotic features.  

Following an evaluation in December 1994 wherein the veteran 
denied dreams, flashbacks, and problems eating or sleeping, 
the examiner listed a diagnosis of schizoid personality, 
rule-out post-traumatic stress syndrome.  VA Vet Center 
records document regular treatment and evaluation of the 
veteran from August 2000 to April 2004 and his participation 
in PTSD group therapy, but do not reflect a confirmed medical 
diagnosis of PTSD.

On May 2001 VA psychiatric examination, the examiner 
indicated that he had reviewed the veteran's claims file and 
medical records but noted that he did not have complete 
records documenting the veteran's military, medical, and 
psychiatric history.  The examiner diagnosed delusional 
disorder as well as history of depression and opined that, 
although the veteran did not appear to meet the criteria for 
PTSD, his delusional thinking seemed to be directly related 
to his military experience in Thailand in 1971.

A March 2006 report of evaluation by a private psychologist 
reflects diagnoses of PTSD, delusional disorder, and 
dysthymia.  It was noted that the veteran experienced a 
variety of symptoms consistent with PTSD related to his 
combat flights over Vietnam, Laos, and Cambodia.  The 
examiner further opined that the veteran's PTSD, delusional 
disorder, and dysthymia were "service connected", but did 
not provide explanation for the opinion.  

As the aforementioned makes clear, the current record does 
not include sufficient medical information to resolve the 
questions remaining.  See 38 U.S.C.A. § 5103A.  Accordingly 
(and consistent with comments noted in the joint motion), RO 
should arrange for the veteran to undergo VA psychiatric 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for any scheduled VA examination, without good cause, 
may well result in denial of the claim.  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
appellant does not report for the scheduled examination, the 
RO must obtain and associate with the claims file a copy of 
any notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further any 
examination, the RO should give the veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim on appeal, explaining that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should also invite the appellant 
to submit all pertinent evidence in his possession, and 
ensure that its notice to the appellant meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-specifically as 
regards disability ratings and effective dates-as 
appropriate.  The RO should again request that the veteran 
provide authorization to enable it to obtain treatment 
records from the Northwest Center for Family Service Mental 
Health, Winsted, Connecticut; Dr. Chaddah, Torrington, 
Connecticut; and Clifford Rosenberg, M.D., Torrington, 
Connecticut. 

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his attorney a letter requesting that 
the veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal.   The RO should 
specifically request that the veteran 
furnish authorization to enable the VA to 
obtain all records of his psychiatric 
treatment and evaluation from the 
following non-VA providers: the Northwest 
Center for Family Service Mental Health, 
Winsted, Connecticut; Dr. Chaddah, 
Torrington, Connecticut; and Clifford 
Rosenberg, M.D., Torrington, Connecticut.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman (cited to 
above)-specifically, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, or a reasonable time period for 
the veteran's response has expired, the 
RO should arrange for the veteran to 
undergo VA examination by a psychiatrist, 
at an appropriate VA medical facility.  
The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all findings 
made available to the examiner, prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.
The examiner should clearly identify all 
current psychiatric disability(ies), to 
include a specific  determination as to 
whether the diagnostic criteria for PTSD 
are met.  In rendering such 
determination, the examiner is instructed 
that only the two combat flights in 1971, 
addressed above, may be considered for 
the purpose of determining whether the 
veteran has experienced in-service 
stressor(s) sufficient to have resulted 
in PTSD.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

For each diagnosed psychiatric disability 
other than PTSD, the physician should 
render an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
such disability is the result of disease 
or injury incurred in or aggravated by 
the veteran's military service-to 
include fear and/or stress associated 
with the two 1971 flights referred to 
above.  In rendering the requested 
opinion, the physician should consider 
and discuss the significance, if any, of 
the comments provided by the May 2001 VA 
examiner, and the May 2006 private 
examiner.

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, in light of all pertinent evidence 
and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


